Concurring Opinion by
Spaeth, J.:
I agree that the judgment of sentence should be affirmed but I cannot join in the majority’s remarks regarding probation. I do not think it helpful to speak of probation as a “privilege” that is “purely for the benefit of the defendant.” In many cases probation offers the best chance that the defendant will become a responsible citizen, thereby benefitting not only himself but the community; and in some cases this is so plainly true that to imprison the defendant would represent an abuse of judicial power. See generally ABA *331Project On Standards For Criminal Justice, Standards Relating To Probation (approved draft, 1970). We should not indulge in obiter that may discourage resort to probation.
Hoffman and Spaulding, JJ., join in this concurring opinion.